DETAILED ACTION
The Amendment filed 01/08/20 has been entered.  Claims 1-17 are currently pending, with claims 14-17 being newly added.  In light of the claim amendments, all previous rejections are withdrawn.  However, revised section 102 and 103 rejections of all pending claims are detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Linden
Claim(s) 1-2 and 5-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linden (U.S. Patent Pub. No. 2013/0213025).  Linden is directed to a hydraulic pressure generator with two pressures sources, one of which includes a double-stroke piston.  See Abstract; para. 0030.  
Claim 1: Linden discloses an actuation system [see Figure] for at least one hydraulically actuatable device (106-112), comprising: an actuation device (128), at least one first pressure source (114) configured to be actuated using the actuation device and a second pressure source (116), including: a first working chamber (142) and a second working chamber (144); a pressure-generating organ (136, 146, 148, 150) that is moveable in two directions [see para. 0030 (“back-and-forth motion of the piston 136”)], wherein the pressure-generating organ includes a piston (136), and an electro-mechanical drive (146, 148, 150) for driving the pressure-generating organ, wherein the at least one first pressure source is connected via at the least one first hydraulic line (102, 104) and the second pressure 
Claim 2: Linden discloses a switching valve (170 or a valve in 132) is arranged in at least one of the second or third hydraulic lines connecting the second pressure source to the actuatable device.  See Figure. 
Claim 5: Linden discloses a switching valve (120, 122) is arranged in at least one of the hydraulic lines connecting the first pressure source to the actuatable device.  See Figure. . 
Claim 6: Linden discloses that the first pressure source is a first piston-cylinder unit (114), in particular a master cylinder of a vehicle brake.  See para. 0027. 
Claim 7: Linden discloses that a provision is made for a hydraulic path simulator (126) that is operatively connected to a working space of the first pressure source.  See Figure.  
Claim 8: Linden discloses a first brake circuit (to 106, 108) and a second brake circuit (to 110, 112), wherein the first brake circuit comprises the second hydraulic line and the second brake circuit comprises the third hydraulic line.  See Figure. 

Claim 10: Linden discloses that the first brake circuit comprises a valve (FR abs iso) assigned to a first wheel brake (106) and a valve (RL abs iso) assigned to a second wheel brake (108).  See Figure. 
Claim 11: Linden discloses that a switching valve (170) is arranged in a connecting line that connects the second and the third lines.  See Figure. 
Claim 12: Linden discloses at least one switching valve (170) for connecting the first and second working chambers of the second pressure source and/or for connecting the second and third hydraulic line.  See Figure. 
Claim 13: Linden discloses a method for operating a brake actuation system [see Figure, wherein a pressure source (116) is allocated to at least two hydraulic circuits via at least a first hydraulic line (152, 130) and at least a second hydraulic line (154, 130) in order to supply the first and second hydraulic lines with pressurizing medium, the pressure source including: a first working chamber (142) and a second working chamber (144); a piston (136) that is moveable in two directions, and an electro-mechanical drive  (146, 148) for driving the piston, wherein the pressure source conveys pressurizing medium in two delivery directions [see para. 0030], wherein the actuation system further comprises: a third hydraulic line (154 to 124) that leads from the second working chamber to a reservoir (124); and a switching valve (170) arranged in the third hydraulic line, wherein the method comprises: a) moving the piston of the pressure source in a forward position [see Figure (136 to the left)]; and b) after moving the piston of the pressure source in the forward position, initiating a return stroke of the piston [see Figure (136 to the right)] during which the switching valve is open such that pressurizing medium is moved from at least one of the hydraulic circuits into the first working chamber for pressure reduction in the at least one of the hydraulic circuits [see Figure (via 164)].  See Figure. 

Claim 15: Linden discloses a non-return valve (164) disposed in the hydraulic connecting line and arranged to permit pressurizing medium to flow into the first working chamber.  See Figure. 
Claim 16: Linden discloses that during the return stroke of the piston of the pressure source, pressurizing medium is moved into the first working chamber via a hydraulic connecting line connecting the third hydraulic line and the first working chamber.  See Figure (154 to 130, via 164 to 142). 
Claim 17: Linden discloses a non-return valve (164) disposed in the hydraulic connecting line permits pressurizing medium to flow into the first working chamber.  See Figure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Linden in view of Ganzel
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linden in view of Ganzel (U.S. Patent Pub. No. 2014/0265547).  Ganzel is directed to a vehicle brake with a dual acting plunger assembly.  See Abstract.
Claim 3: Linden is relied upon as in claim 1 but does not disclose the specifics of the first pressure source (i.e., master cylinder).  Ganzel discloses a similar actuation system with two pressure sources (20, 300), one of which includes a double-stroke piston (410), wherein the first pressure source 
Claim 4: Ganzel discloses that each working chamber of the first pressure source is connected via at least one first hydraulic line (156, 166) to the hydraulically actuatable device (16a-16d).  See Fig. 1. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It should be noted that claim 13 is particularly broad given that it does not require multiple pressure sources.  Thus, a wider range of classifications may be searched for this independent claim.  It is strongly suggested that Applicant consider significant narrowing amendments to claim 13, in particular, to move prosecution forward. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                         January 13, 2021